DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Figure 2 where the region A includes a region in which an upper surface side boundary 74 that is a boundary between the IGBT region 80 and the FWD region 70 located at the upper-surface side of the semiconductor substrate 10 intersects the edge termination region 130. Fig. 2 illustrates the upper surface side boundary 74 by a long dashed short dashed line. In the present specification, the upper surface side boundary 74 is a virtual straight line parallel in the Y-axis direction that is located above a dummy trench portion 30 closest to a FWD region 70 side among dummy trench portions 30 in a boundary mesa region 61. The boundary mesa region 61 is a mesa region in contact with a mesa region 60 having an (N+)-type emitter region 12 among a plurality of mesa regions 60-2 in the IGBT region 80 at the FWD region 70 side unlike. The boundary mesa region 61 is also a mesa region 60-2 that is closest to the FWD region 70 in the X-axis direction among the mesa regions 60-2 in the IGBT region 80, and is in contact with the FWD region 70, and does not include the (N+)-type emitter region 12.

    PNG
    media_image1.png
    615
    395
    media_image1.png
    Greyscale

Species B: Embodiment of Figure 14 where in the FWD region 70, at least one mesa region 60-1 does not include a (P+)-type contact region 15 at a position where an end 55-1 of each of first contact portions 54-l in the Y-axis direction and each of mesa regions 60-I overlap. Species B differs from Species A in this point.
Species C: Embodiment of Figure 16 where a boundary mesa region 61 in the IGBT region 80 includes a base region 14 instead of a contact region 15. That is, a (P-)-type base region 14 surrounds the X axis direction and the Y-axis direction of the FWD region 70. The structure can further reduce 
Species D: Embodiment of Figure 17 where each of dummy trench portions 30 in the IGBT region 80 includes a longitudinal portion only and does not include a lateral portion. That is, each of the dummy trench portions 30 in the IGBT region 80 has a linear shape. In the IGBT region 80, the dummy trench portions 30 and gate trench portions 40 are alternately provided in the X-axis direction. Thus Species D differs from the Species A to C mainly by the above point.
Species E: Embodiment of Figure 18 where structure of second contact portions 54-2 is different than Species A to D.
Species F: Embodiment of Figure 19 where the second contact portions 54-2a have a constant third distance L3 with the well region 17. Third distances L3 change stepwise depending on whether a third distance L3 is a distance between the well region 17 and the second contact portions 54-2a or a third distance L3 is a distance between the well region 17 and the second contact portions 54-2b. On the other hand, the second contact portions 54-2a of Species F have a smaller third distance L3 with the well region 17 as they are close to the second contact portions 54-2b in the X-axis direction. The third distance L3 between each of the second contact 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/29/2021